          Case 1:11-cr-00487-RJS Document 164 Filed 06/11/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-
                                                              No. 11-cr-487-1 (RJS)
                                                                    ORDER
 GREGORY REED,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         On May 21, 2020, the Court received the attached letter, dated May 17, 2020, from

Defendant Gregory Reed, inquiring into the status of his pending motion for relief under 28 U.S.C.

§ 2255 (Doc. No. 154). As made clear by the parties’ arguments, Reed’s motion turns on whether

attempted Hobbs Act robbery qualifies as a crime of violence under United States v. Davis, 139 S.

Ct. 2319 (2019) and United States v. Barrett, 937 F.3d 126 (2d Cir. 2019). (Doc. No. 156 at 4–8;

Doc. No. 159.) That question was presented to the U.S. Court of Appeals for the Second Circuit

in United States v. McCoy, No. 17-3515(L), which was argued on October 23, 2019. Accordingly,

the Court will promptly rule on Reed’s motion after the Second Circuit’s McCoy decision is issued.



SO ORDERED.

Dated:          June 11, 2020
                New York, New York


                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
Case 1:11-cr-00487-RJS Document 164 Filed 06/11/20 Page 2 of 4
Case 1:11-cr-00487-RJS Document 164 Filed 06/11/20 Page 3 of 4
Case 1:11-cr-00487-RJS Document 164 Filed 06/11/20 Page 4 of 4
